SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

K = 38838

=300>

ESCRITURA NÚMERO: DOSCIENTOS CUARENTA M.N? 240

MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE HIDROCARBUROS

EN LA CUENCA DE TALARA - LOTE XV
QUE OTORGA DE UNA PARTE
“PERUPETRO S.A.”

Y DE LA OTRA PARTE
“PETROLERA MONTERRICO S.A.”

O-zZOZ-

CON INTERVENCIÓN DE “OBRAS Y SERVICIOS PETROLEROS $.A.C.”

EN LA CIUDAD DE LIMA, PERÚ, A LOS VEINTINUEVE DIAS DEL MES DE ENERO DEL AÑO DOS MIL QUINCE, ANTE MI, SANTOS

ALEJANDRO COLLANTES BECERRA, ABOGADO - NOTARIO DE LIMA, COMPARECEN. =

ISABEL - MERCEDES - TAFUR - MARÍN, PERUANA, QUIÉN MANIFIESTA SER DE ESTADO CIVIL CASADA, DE PROFESIÓN U

OCUPACIÓN GERENTE GENERAL, IDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD NÚMERO 08203459; SEÑALANDO
DOMICILIO PARA LOS EFECTOS LEGALES DE LA PRESENTE ESCRITURA PÚBLICA EN AVENIDA LUIS ALDANA NÚMERO 320, DEL
DISTRITO DE SAN BORJA, PROVINCIA Y DEPARTAMENTO DE LIMA; PROCEDE EN REPRESENTACIÓN DE “PERUPETRO S.A.”, CON
REGISTRO ÚNICO DE CONTRIBUYENTE NÚMERO 20196785044, DESIGNADA POR ACUERDO DEL DIRECTORIO NÚMERO 007-2014,
AUTORIZADA SEGÚN PODER INSCRITO EN EL ASIENTO (000071, RECTIFICADO POR EL ASIENTO D00012 DE LA PARTIDA
ELECTRÓNICA NÚMERO 00259837, Y A QUIÉN IDENTIFICO, DE LO QUE DOY FÉ. a

VÍCTOR - ANTONIO - CORREA - RÍOS, PERUANO, QUIÉN MANIFIESTA SER DE ESTADO CIVIL CASADO, DE PROFESIÓN U

OCUPACIÓN INGENIERO CIVIL, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NÚMERO 08182367; SEÑALANDO
DOMICILIO PARA LOS EFECTOS LEGALES DE LA PRESENTE ESCRITURA PÚBLICA EN CALLE ARICOTA NÚMERO 106 PISO 9, DEL
DISTRITO DE SANTIAGO DE SURCO, PROVINCIA Y DEPARTAMENTO DE LIMA; PROCEDE EN REPRESENTACIÓN DE “PETROLERA
MONTERRICO S.A.”, CON REGISTRO ÚNICO DE CONTRIBUYENTE NÚMERO 20338598301, FACULTADO SEGÚN PODER INSCRITO EN
LA PARTIDA NÚMERO 03023975 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, Y A QUIÉN IDENTIFICO, DE LO QUE DOY FÉ. =
CHRISTIAN - ALFREDO - RIVERA - MINAYA, PERUANO, QUIÉN MANIFIESTA SER DE ESTADO CIVIL CASADO, DE PROFESIÓN U

OCUPACIÓN GERENTE GENERAL, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NÚMERO 25753433; SEÑALANDO
DOMICILIO PARA LOS EFECTOS LEGALES DE LA PRESENTE ESCRITURA PÚBLICA EN CALLE ARICOTA NÚMERO 106, PISO 9, DEL
DISTRITO DE SANTIAGO DE SURCO, PROVINCIA Y DEPARTAMENTO DE LIMA; PROCEDE EN REPRESENTACIÓN DE “OBRAS Y
SERVICIOS PETROLEROS S.A.C.”, CON REGISTRO ÚNICO DE CONTRIBUYENTE NÚMERO 20508242680, SEGÚN PODER INSCRITO EN
LA PARTIDA NÚMERO 11625061 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, Y A QUIÉN IDENTIFICO, DE LO QUE DOY FÉ, ==
LOS COMPARECIENTES SON MAYORES DE EDAD, INTELIGENTES EN EL IDIOMA CASTELLANO, QUIENES SE OBLIGAN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTES, DE CONFORMIDAD CON EL EXAMEN QUE LES HE EFECTUADO, SE HALLAN
INSTRUIDOS SEGÚN EL ARTÍCULO VEINTISIETE DEL DECRETO LEGISLATIVO DEL NOTARIADO Y ME ENTREGAN UNA MINUTA
FIRMADA Y AUTORIZADA POR ABOGADO, LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO BAJO EL NÚMERO DE ORDEN
CORRESPONDIENTE, DE LO QUE DOY FÉ Y CUYO TENOR LITERAL ES COMO SIGUE:

XK - 38838, Fojas N” 1192, Minuta N” 240, Página 1 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

MINUTA: SEÑOR NOTARIO: S. ALEJANDRO COLLANTES BECERRA.:

PROYECTO DE MODIFICACIÓN DEL CONTRATO DE LICENCI ESE
PLOTACIÓN DE HIDROCARBUROS EN EL LOTE X e
Señor notario de Lima Dr. S. Alejandro Collantes Becerra

Sirvase extender en su registro de escrituras públicas una de modificación del con-
trato de licencia para la explotación de hidrocarburos en la Cuenca de Talara — Lote
XV - que otorgan, de una parte, PERUPETRO S.A. (en adelante PERUPETRO) con
RUC 20196785044 y domicilio en Av. Luis Aldana 320, San Borja, Lima, debidamen-
te representada por su Gerente General (e) Isabel Mercedes Tafur Marin, de nacio-
nalidad peruana, con DNI 08203459, designada por acuerdo del Directorio No.007-
2014, autorizada según poder inscrito en el asiento C00071, rectificado por el asien-
to DO0012 de la partida electrónica N'00259837 de registro de personas jurídicas de
Lima, y de conformidad con el acuerdo de directorio N*015-2014 y con el decreto
supremo N*047-2014-EM, cuyos textos, usted, señor notario, se servirá insertar y,
de la otra parte, PETROLERA MONTERRICO S.A. (en adelante LA CONTRATIS-
TA) con RUC 20338598301 y domicilio en calle Aricota No. 106, piso 9, Santiago de
Surco, inscrita en la partida 03023975 del Registro de Personas Jurídicas de Lima y
en el asiento 1 a fojas 401 del tomo III del Libro de Contratistas de Operaciones del
Registro Público de Hidrocarburos, debidamente representada por su Gerente Ge-
neral, Ing. Víctor Antonio Correa Ríos, de nacionalidad peruana, con DNI 08182367,
en ejercicio de las facultades que le concede el estatuto de la sociedad inscrito en la
partida 03023975 del Registro de Personas Jurídicas de Lima; con la intervención de
OBRAS Y SERVICIOS PETROLEROS $.A.C. (en adelante OSPET S.A.C.) debi-
damente representada por su Gerente General, Christian Alfredo Rivera Minaya
según acuerdo de la Junta General de Accionistas celebrada el 25 de Mayo de
2014, ratificada en Junta General de Accionistas de fecha 20 de junio de 2014, como
Garante Corporativo de PETROLERA MONTERRICO S.A,, las que usted, señor
notario se servirá insertar, en los términos y condiciones siguientes:
CLAUSULA PRIMERA
1.1 Mediante Decreto Supremo N? 013-98-EM, de 16 de abril de 1998, se aprobó
el Contrato de Licencia para la Explotación de Hidrocarburos en el Lote XV,
suscrito entre PERUPETRO SAA. y Petrolera Monterrico S.A. con fecha 26 de
mayo de 1998 y elevado a escritura pública por el Notario de Lima Juan Gus-
tavo Landi Grillo, en adelante el Contrato.
1.2 Mediante Decreto Supremo N” 001-2000-EM, de 07 de enero de 2000, se
aprobó la modificación del Contrato, a fin de sustituir al garante corporativo

E ) $

K - 38838, Fojas N” 1192, Minuta N* 240, Página 2 de 28

Notario de Lima

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA

NOTARIO DE LIMA

1

1.4

1.5

VEGSA C.G. por Constructora Roxi S.A. Dicha modificación fue elevada a es-
critura pública con fecha 25 de febrero de 2000, por el Notario de Lima Juan
Gustavo Landi Grillo.

Mediante Decreto Supremo N* 034-2012-EM, de 28 de setiembre de 2012,
rectificado por Decreto Supremo N” 006-2013-EM, de 01 de marzo de 2013,
se aprobó la modificación del Contrato, a fin de sustituir al garante corporativo
Constructora Roxi S.A. por Obras y Servicios Petroleros S.A.C. - OSPET
S.A.C. Dicha modificación fue elevada a escritura pública con fecha 04 de ju-
nio de 2013, por el Notario de Lima Santos Alejandro Collantes Becerra.
Mediante Carta N* GGRL-CONT-GFCN-004-2014, de 20 de enero de 2014,
PERUPETRO S.A., de conformidad con lo dispuesto en los Acuerdos de Di-
rectorio N” 091-2013, N* 101-2013, N* 114-2013, N* 115-2013 y N” 123-2013,
comunicó a Petrolera Monterrico S.A, las condiciones para la extensión del
plazo para la explotación de hidrocarburos del Contrato, hasta el máximo es-
tablecido en el literal b) del artículo 22* del Texto Único Ordenado de la Ley N?
26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo N*
042-2005-EM, otorgando a Petrolera Monterrico S.A. un plazo máximo de
treinta (30) días calendario para aceptar las condiciones propuestas.

Petrolera Monterrico S.A. mediante Carta N* 047-2014/PM del 28 de enero de
2014, comunicó la aceptación de las condiciones propuestas por PERUPE-
TRO S.A. para la extensión del plazo del Contrato.

CLÁUSULA SEGUNDA
Interviene Obras y Servicios Petroleros S.A.C. - OSPET S.A.C. para ratificar a favor
de Petrolera Monterrico S.A., la garantía corporativa que aparece en el Anexo “D-1"

del Contrato
CLÁUSULA TERCERA
Las Partes han acordado introducir en el Contrato las modificaciones o agregados

que se indican a continuación, manteniéndose vigentes y sin modificación las demás

cláusulas, acápites, subacápites y anexos del Contrato no especificados en esta

cláusula:

SA

Agregar a la Cláusula Primera el acápite 1.52, cuyo texto quedará redactado
de la siguiente manera:

“1.52 Fecha de Tercera Modificación.

Es el ... de ... de 2015, fecha en que las Partes suscriben la presente modifi-
cación del Contrato de Licencia para la Explotación de Hidrocarburos en el

A

Y
1
ll

Q

K - 38838, Fojas N” 1192, Minuta N” 240, Página 3 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

3.2

33

3.4

Lote XV, aprobada por Decreto Supremo N” 047-2014-EM.”

Agregar a la Cláusula Primera el acápite 1.53, el cual quedará redactado de

la siguiente manera:

"1.53 Programa de Desarrollo Adicional
Es un programa de trabajo mínimo para el desarrollo de reservas pro-
badas no desarrolladas en el Área de Contrato, consistente en la per-
foración de cinco (5) pozos, cuya ejecución debe llevar a cabo el Con-
tratista dentro de los siete (7) Años, computados a partir de la Fecha
de Tercera Modificación.”

Modificar el acápite 3.1 de la Cláusula Tercera, el cual quedará redactado de

la siguiente manera:

“3.1 El plazo para la fase de explotación de Hidrocarburos es de treinta
(30) Años, contado a partir de la Fecha de Suscripción. El cómputo de
dicho plazo puede verse suspendido por razones de fuerza mayor u
otra causal de suspensión establecida en normas o estipulada en el
presente Contrato, siempre que éstas afecten totalmente las activida-
des de la fase de explotación.”

Agregar en la Cláusula Tercera el acápite 3.7, el cual quedará redactado de

la siguiente manera:

13,7 El Programa de Desarrollo Adicional será ejecutado por el Contratista
en un plazo de siete (7) años contados a partir de la Fecha de Tercera
Modificación y comprende los siguientes períodos:

3.7.1 Primer Período: con una duración de dieciocho (18) Meses,
contados a partir de la Fecha de Tercera Modificación.

3.7.2 Segundo Período: con una duración de dieciocho (18) Meses,
contados a partir del término del plazo señalado en el subacá-
pite 3.7.1.

3.7.3 Tercer Período: con una duración de dieciocho (18) Meses,
contados a partir del término del plazo señalado en el subacá-
pite 3.7.2.

3.7.4 Cuarto Período: con una duración de dieciocho (18) Meses,
contados a partir del término del plazo señalado en el subacá-
pite 3.7.3.

3.7.5 Quinto Perfodo: con una duración de doce (12) Meses, conta-
dos a partir del término del plazo señalado en el subacápite

Co

K - 38838, Fojas N” 1192, Minuta N” 240, Página 4 de 28

SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA

NOTARIO DE LIMA

3.7.4."

3.5 Agregar en la Cláusula Tercera el acápite 3.8, el cual quedará redactado de
la siguiente manera:

*3.8

El Contratista deberá garantizar el cumplimiento del Programa de De-
sarrollo Adicional, de acuerdo a lo previsto en los acápites 3.7 y 4,7,
mediante carta fianza solidaria, sin beneficio de excusión, incondicio-
nal, irrevocable y de realización automática en el Perú, emitida por
una entidad del sistema financiero debidamente calificada y domicilia-
da en el Perú y aceptada por PERUPETRO.

La fianza correspondiente al Programa de Desarrollo Adicional es en-
tregada por el Contratista a PERUPETRO en la Fecha de Tercera
Modificación y se mantendrá vigente por un plazo que exceda en
treinta (30) Días Útiles la duración del período indicado en el subacá-
pite 3.7.1, En caso contrario, será de aplicación el subacápite 22.3.8.
Al inicio de cada uno de los periodos subsiguientes del Programa de
Desarrollo Adicional, conforme al acápite 3.7, el Contratista deberá
entregar a PERUPETRO una nueva fianza o la prórroga de la existen-
te, que se mantendrá vigente por un plazo que exceda en treinta (30)
Dias Útiles la duración del período correspondiente. En caso contra-
rio, será de aplicación el subacápite 22.3.8.

En caso que la fianza del Programa de Desarrollo Adicional que haya
entregado el Contratista no se mantuviera vigente por el plazo esta-
blecido, éste deberá cumplir con entregar una nueva fianza o prorro-
gar la existente, dentro del plazo de quince (15) Días Útiles siguientes
a la recepción por el Contratista de la notificación de PERUPETRO.
En caso contrario, será de aplicación el subacápite 22.3.8

A solicitud de PERUPETRO, el Contratista sustituirá la fianza entre-
gada debiendo cumplir con presentar una nueva fianza dentro del pla-
zo de quince (15) Días Útiles siguientes a la fecha de recepción por el
Contratista de la solicitud de PERUPETRO. En caso contrario, será
de aplicación el subacápite 22.3.8,

Cumplida la obligación garantizada por la fianza, PERUPETRO pro-
cederá a devolver al fiador, a través del Contratista, la fianza corres-
pondiente,

Á

T
E
$
T
I
M
0)

Mt
Nu

XK - 38838, Fojas N” 1192, Minuta N” 240, Página 5 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

La ejecución de la fianza tendrá el efecto de extinguir la obligación del
Contratista de llevar a cabo el Programa de Desarrollo Adicional, sin
perjuicio de la aplicación de lo dispuesto en el subacápite 22.3.8,
La fianza para el Programa de Desarrollo Adicional se emitirá de
acuerdo al modelo y por el monto establecido en el Anexo NE
Al término de cada período del Programa de Desarrollo Adicional, se
reducirá el monto de la fianza, conforme se verifique el cumplimiento
de las obligaciones de dicho período o de los períodos subsiguientes,
de ser el caso, de acuerdo con lo establecido en el acápite 4,7. La re-
ducción se efectuará previa aprobación de PERUPETRO, según lo
siguiente:

- Por la perforación de pozos que atraviesen la formación Pariñas o
alcancen una profundidad final vertical de 5,000 pies: setenta mil y
00/100 Dólares (US$ 70,000.00).

De ser necesario, aprobada la reducción de monto referida en el

párrafo precedente, el Contratista procederá a sustituir la fianza en-

tregada, a efectos de que se refleje el nuevo monto.”

3.8 Agregar en la Cláusula Cuarta el acápite 4.7, el cual quedará redactado de la
siguiente manera:

"47

El Programa de Desarrollo Adicional comprende las siguientes activi-
dades, para cada período señalado en el acápite 3.7:
4.7.1 Primer Período:
- Perforación de un (01) Pozo que deberá atravesar la formación
Pariñas o alcanzar una profundidad final vertical de 5,000 pies.
4.7.2, Segundo Periodo:
- Perforación de un (01) Pozo que deberá atravesar la formación
Pariñas o alcanzar una profundidad final vertical de 5,000 pies.
4.7.3. Tercer Período:
- Perforación de un (01) Pozo que deberá atravesar la formación
Pariñas o alcanzar una profundidad final vertical de 5,000 pies.
4.7.4 Cuarto Período:
- Perforación de un (01) Pozo que deberá atravesar la formación
Pariñas o alcanzar una profundidad final vertical de 5,000 pies,
4.7.5. Quinto Periodo:

7

K - 38838, Fojas N* 1192, Minuta N” 240, Página 6 de 28

SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

- Perforación de un (01) Pozo que deberá atravesar la formación
Pariñas o alcanzar una profundidad final vertical de 5,000
pies.”

3,7 Agregar en la Cláusula Cuarta el acápite 4.8, el cual quedará redactado de la
siguiente manera:

“4.8

En caso que el Contratista no alcanzara a perforar el pozo comprome-
tido para el período correspondiente, por razones técnicas debida-
mente sustentadas, podrá solicitar diferir el cumplimiento de la obliga-
ción para el periodo inmediato siguiente, siempre que se comprometa
a ejecutar una inversión adicional equivalente al cincuenta por ciento
(50.0%) de la inversión correspondiente a la actividad no realizada, la
cual será destinada a la ejecución de actividades que apruebe PE-
RUPETRO, preferentemente la perforación de pozos.

Para efectos de lo establecido en el párrafo anterior, como máximo
treinta (30) días antes del término del periodo, el Contratista presen-
tará a PERUPETRO la solicitud y sustento correspondiente, así como
la propuesta de actividades y cronograma correspondientes a la in-
versión adicional, para aprobación de PERUPETRO.

Si durante la perforación de cualquiera de los pozos referidos en el
acápite 4.7 se presentasen problemas geológicos o mecánicos insu-
perables, PERUPETRO podrá dar por cumplida la obligación de per-
foración, a solicitud del Contratista, sustentada en un informe técnico,
La perforación de Pozos de Desarrollo que el Contratista realice en
exceso de la obligación del periodo correspondiente del Programa de
Desarrollo Adicional y de la inversión adicional señalada en el presen-
te acápite, de ser el caso, será aplicada a reducir las obligaciones de
los períodos siguientes, conforme a lo establecido en el acápite 4.7.
La perforación de Pozos de Desarrollo que el Contratista haya reali-
zado entre la fecha de aprobación por el Directorio de PERUPETRO
del Proyecto de Tercera Modificación del Contrato y la Fecha de Ter-
cera Modificación, podrá ser acreditada para el cumplimiento del Pro-
grama de Desarrollo Adicional, conforme a lo establecido en el acápi-
te 4,7, previa aprobación de PERUPETRO.”

3.8 Agregar en la Cláusula Cuarta el acápite 4.9, el cual quedará redactado de la

siguiente manera:

el

A

K - 38838, Fojas N” 1192, Minuta N” 240, Página 7 de 28

. S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

3.9

*4,9 En caso de incumplimiento de las obligaciones del Programa de De-
sarrollo Adicional descritas en el acápite 4.7, dentro de los plazos es-
tablecidos, se ejecutará la fianza y será de aplicación el subacápite
22.3.7.*

Agregar en la Cláusula Cuarta el acápite 4.10, el cual quedará redactado de

la siguiente manera:

"4,10 Al vencimiento del segundo año computado a partir de la Fecha de

Tercera Modificación, el Contratista hará suelta de las áreas que no
se encuentren comprendidas en sus actividades de Desarrollo.
Para efectos de lo establecido en el párrafo anterior, como máximo
treinta (30) días antes de la fecha señalada, el Contratista presentará
a PERUPETRO su propuesta. para la suelta de áreas, debidamente
sustentada, para aprobación de PERUPETRO.”

3.10 Agregar en la Tabla | del acápite 8.3 de la Cláusula Octava los párrafos si-

3,1

guientes:
*(...)
Se aplicará un descuento de veinticinco por ciento (25.0%), calculado con re-
dondeo a un decimal, a los valores porcentuales de la tabla, para la produc-
ción de Petróleo proveniente de los pozos perforados a partir de la Fecha de
Tercera Modificación y de los pozos perforados con anterioridad a dicha fe-
cha que hayan sido acreditados para el cumplimiento del Programa de Desa-
rrollo Adicional de conformidad con lo estipulado en el acápite 4.8.
En ningún caso, el porcentaje de regalía que el Contratista pagará será me-
nor de veinte por ciento (20.0%).”
1 Modificar la Tabla Il del acápite 8.3 de la Cláusula Octava, la cual quedará
redactada de la siguiente manera:
“Tabla ll
Gas Natural Fiscalizado
Porcentaje de la Regalía
20.0%"

3.12 Modificar la Tabla II! del acápite 8.3 de la Cláusula Octava, la cual quedará

redactada de la siguiente manera:

“Tabla 11
Condensado Fiscalizado

K - 38838, Fojas N* 1192, Minuta N” 240, Página 8 de 28

SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

Porcentaje de la Regalía
20.0%"

3.13 Agregar en el acápite 15.1 de la Cláusula Décima Quinta el párrafo siguiente:

“81 (.)

Con posterioridad a la Fecha de Tercera Modificación, el Contratista
se obliga a poner a disposición de PERUPETRO en el mes de enero
de cada año calendario, hasta el término de la Vigencia del Contrato,

la suma siguiente:

PRODUCCIÓN APORTE ANUAL
Barriles por Día US$

De 0 a 500 5,000.00

De 501 a 1,000 12,500.00

De 1,001 a 1,500 25,000.00

De 1,504 a 2,500 37,500.00

De 2,501 a 5,000 50,000.00

Más de 5000 62,500.00"

3.14 Agregar en la Cláusula Décima Sexta el acápite 16.4, el cual quedará redac-

3.15

3.16

tado de la siguiente manera:
116.4. El Contratista ha otorgado una opción de participación, a título gratui-

to, del veinticinco por ciento (25.0%) en el Contrato a la Empresa
Petróleos del Perú - PETROPERÚ S.A,, la cual podrá ser asumida to-
tal o parcialmente, dentro de un plazo máximo de noventa (90) Dias,
contados a partir de la fecha de recepción por ésta de la comunica-
ción del Contratista en ese sentido, en cuyo caso se realizará la res-
pectiva cesión de posición contractual, de acuerdo a Ley.

Para tal efecto, las empresas que conforman el Contratista incluyendo
a la Empresa Petróleos del Perú - PETROPERÚ S.A. deberán suscri-
bir un Acuerdo de Operaciones, considerando lo establecido en el
Anexo “F"."

Agregar en la Cláusula Vigésima Segunda el subacápite 22.3,7, el cual que-
dará redactado de la siguiente manera:
*22.3.7En caso que el Contratista haya incumplido las obligaciones del Pro-

grama de Desarrollo Adicional descritas en el acápite 4.7, dentro de
los plazos establecidos.”

Agregar en la Cláusula Vigésima Segunda el subacápite 22.3.8, el cual que-

al

DO ZÉ e

K - 38838, Fojas N* 1192, Minuta N” 240, Página 9 de 28
S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

dará redactado de la siguiente manera:
*22.3.8En caso de no encontrarse vigente la garantía a que se refiere el acá-
pite 3.8."

3.17 Agregar el Anexo "E” - Carta Fianza para el Programa de Desarrollo Adicio-

nal.
3.18 Agregar el Anexo "F” - Lineamientos para la suscripción de un acuerdo de

operaciones con Petróleos del Perú - PETROPERÚ S.A.
CLÁUSULA CUARTA
En la fecha de suscripción de la Escritura Pública que origine el presente
documento, Petrolera Monterrico S.A. deberá haber cumplido con entregar a
PERUPETRO S.A. copia del cargo de la comunicación dirigida a la Empresa
Petróleos del Perú - PETROPERÚ S.A., otorgando una opción de participación, a
título gratuito, del veinticinco por ciento (25.0%) en el Contrato a dicha Empresa, la
cual contará con un plazo máximo de noventa (90) días calendario, contados a partir
de la recepción de dicha comunicación, para manifestar su aceptación, indicando el
porcentaje de participación a asumir, Usted, señor notario, se servirá insertar el con-
tenido de dicha carta.

ANEXO “E”
CARTA FIANZA PARA EL PROGRAMA DE DESARROLLO ADICIONAL

CARTA FIANZA N*

Lima,

Señores
PERUPETRO S.A.
Ciudad,

De nuestra consideración:

Por la presente, nosotros... (Entidad del sistema financiero)... nos constituimos en
fiadores solidarios de Petrolera Monterrico S.A., en adelante llamada el Contratista,
ante PERUPETRO S.A., por el importe de trescientos cincuenta mil y 00/100 Dóla-
res (US$ 350,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones del
Contratista correspondientes al Programa de Desarrollo Adicional, contenidas en el
acápite 4.7 de la Cláusula Cuarta del Contrato de Licencia para la Explotación de

A

K - 38838, Fojas N*” 1192, Minuta N” 240, Página 10 de 28

SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

10

Hidrocarburos en el Lote XV, suscrito con PERUPETRO (en adelante llamado Con-
trato).

La obligación que asume ...(Entidad del sistema financiero)... bajo la presente fianza
se limita a pagar a PERUPETRO la suma de trescientos cincuenta mil y 00/100
Dólares (US$ 350,000.00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, incondicional y de
realización automática, pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero)... solicitando el pago de trescientos cincuenta mil y 00/100 Dólares (US$
350,000.00), declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y justifi-
cación, una copia certificada de la carta notarial dirigida por PERUPETRO al Contra-
tista exigiéndole el cumplimiento de la obligación antes referida y notificándole su
intención de hacer efectiva la fianza; dicha carta notarial de PERUPETRO al Contra-
tista deberá haber sido entregada a éste por lo menos veinte (20) Días calendario
antes de la fecha en que PERUPETRO presente la reclamación de pago a ... (Enti-
dad del sistema financiero)... .

2. La presente fianza expirará a más tardar el ... a menos que con anterioridad a esa
fecha ... (Entidad del sistema financiero)... reciba una carta de PERUPETRO libe-
rando a ...(Entidad del sistema financiero)... y al Contratista de toda responsabilidad
bajo la presente fianza, en cuyo caso la presente fianza será cancelada en la fecha
de recepción de la mencionada carta de PERUPETRO,

3, Toda demora por nuestra parte para honrar la presente fianza a favor de ustedes,
devengará un interés equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la Superintendencia de Ban-
ca y Seguros aplicable durante el período de retraso o la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a... (Entidad del sistema financiero)...

Atentamente,

(Entidad del sistema financiero)
ANEXO “F"
LINEAMIENTOS PARA LA SUSCRIPCIÓN DE UN ACUERDO DE OPERACIONES
CON PETRÓLEOS DEL PERÚ - PETROPERÚ S.A.

A

Do 2 O Lo

K - 38838, Fojas N” 1192, Minuta N* 240, Página 11 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

El Contratista deberá suscribir con la Empresa Petróleos del Perú - PETROPERÚ
S.A. (en adelante PETROPERÚ), el Acuerdo de Operaciones (en adelante el Acuer-
do), y lo entregará en copia a PERUPETRO S.A, en la fecha de suscripción de la
modificación del Contrato por cesión de posición contractual a favor de PETRO-
PERÚ, conforme al acápite 16.4 de la Cláusula Décima Sexta.
Salvo que el Contratista y PETROPERÚ lo acuerden de otra manera, el Acuerdo
regirá a partir de la fecha de cesión de posición contractual a favor de PETROPERÚ.
El Acuerdo deberá considerar los siguientes aspectos:
1. Titularidad, Obligaciones y Responsabilidades
Salvo disposición en contrario expresa en el Acuerdo, los derechos en virtud del
Contrato, toda la Propiedad Conjunta y los Hidrocarburos provenientes del Área
del Contrato, sujetos a los términos del Contrato, pertenecerán a las partes de
acuerdo con sus respectivos Porcentajes de Participación.
Las obligaciones de las partes conforme al Contrato y las obligaciones y gastos
incurridos por el Operador en relación con las Operaciones Conjuntas, se
imputarán a la Cuenta Conjunta; y todos los créditos de la Cuenta Conjunta serán
compartidos por las partes, de conformidad con sus respectivos Porcentajes de
Participación, con excepción de lo estipulado en el numeral 2 del presente
documento,
2. Inversiones y gastos de Desarrollo
PETROPERÚ reembolsará a la otra Parte las inversiones financiadas por pozos
de desarrollo perforados a partir de la Fecha de Tercera Modificación y los
acreditados en cumplimiento del Programa de Desarrollo Adicional, proporcio-
nalmente a la participación asumida. Las Partes acordarán los mecanismos de
compensación que resulten necesarios respecto de los hidrocarburos produci-
dos en los referidos pozos antes de la fecha de cesión de posición contractual a
favor de PETROPERÚ.
Todo financiamiento incurrido por la otra Parte a favor de PETROPERÚ sujeto a
reembolso, devengará intereses aplicando la Tasa de Interés en el Mercado In-
terbancario de Londres (LIBOR) más tres (3,0) puntos porcentuales.
Operador
En la sección referida a los derechos y obligaciones del Operador, se deberá in-
eluir lo siguiente:
En caso de renuncia o remoción del Operador, ninguna de las Partes estará im-
pedida de suceder a un Operador, excepto aquella que no califique ante PERU-

A

K - 38838, Fojas N” 1192, Minuta N” 240, Página 12 de 28

SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

En Operaciones Exclusivas, cuando la parte que No Consiente sea PETRO-

PERÚ, la prima por restablecer sus derechos será una suma equivalente al cien

por ciento (100%) de la cuota que le corresponde conforme a su Porcentaje de

Participación, sin perjuicio del pago de la alícuota correspondiente.
Definiciones

12
PETRO S.A. de conformidad con el Reglamento de Calificación de Empresas
Petroleras.
3. Operaciones ejecutadas por menos de la totalidad de las Partes

Cuenta Conjunta: Significa las cuentas mantenidas por el Operador conforme a las
disposiciones del Acuerdo, incluido el Procedimiento Contable,

Operaciones Conjuntas: Significa aquellas operaciones y actividades ejecutadas
por el Operador de conformidad con el Acuerdo, cuyos costos sean imputables a
todas las Partes.

Operación Exclusiva: Significa aquella operación y actividad ejecutada de confor-
midad con el Acuerdo, cuyos costos no sean imputables a la cuenta de todas las
Partes.

Parte que No Consiente: Significa cada una de las Partes que deciden no participar
en una Operación.

Porcentajes de Participación: Significa, respecto de una Parte, la participación
indivisa de dicha Parte (expresada como un porcentaje de las participaciones totales
de todas las Partes) en los derechos y obligaciones que se deriven de las participa-
ciones de las Partes en el Contrato y en el Acuerdo.

Propiedad Conjunta: Significa, en cualquier momento, todos los Pozos, instalacio-
nes, equipos, materiales, información, fondos y los bienes (que no sean Hidrocarbu-
ros) mantenidos para ser utilizados en las Operaciones Conjuntas.

Agregue usted, señor notario, lo que sea de ley, inserte lo indicado y curse partes al

Registro Público de Hidrocarburos, =:
Lima, 6 de enero del 2015,

LERA MONTERRICO 5.A.!

a
3 Add! pl

ISABEL TAFUR MARIN
Gerente General (e)

CHRISTIAN RIVERA
. GERENTE GENERAL.

AUTORIZADA LA MINUTA POR EL DOCTOR EDWIN MASSEUR STOLL, ABOGADO, CON REGISTRO DEL COLEGIO DE ABOGADOS DE

LIMA NÚMERO CINCO MIL TRESCIENTOS SESENTINUEVE.

K - 38838, Fojas N” 1192, Minuta N” 240, Página 13 de 28

INSERTO N? 1

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

A
Dar dano 201 - NORMAS LEGALES 541497

y evaluación de los comentarios de los interesados. asi
como la formulación de la propuesta de modificaciones
al Proyecto del Tratamiento Contable mencionado en el
articulo 1* de la presente Resolución, en caso necesario,

Regístrese, comuniquese y publiquese.

OSCARA. PAJUELO RAMIREZ

Director General

Dirección General de Contabilidad Pública

11925144
Establecen la Programación de
Compromisos Anual (PCA) del año fiscal
2015 para los pliegos del Gobierno

Nacional, Gobiernos Regionales y
Gobiernos Locales

RESOLUCIÓN DIREGTORAL.
'N* 026-2014-£F/50.01

Lima, 24 de diciembre de 2014

CONSIDERANDO:

Que. los iterales a) y c) del numeral 13.2 del artículo
13" de la Ley N? 28112, Ley Marco de la Administración
Financiera del Sector Publico, ncordanci
arículos 3* y 4" del Texto Único Ordenado de ll NS
28411, Ley del Sistema Nacional de Presupuesto,
aprobado mediante Decreto Supremo N* 304-2012,
disponen que la Dirección General de Presupuesto Público

la más ala autoridad

es al rector y cons
cnco Time del Ssiema
y cuenta con las alríbuciones de
coordinar y evaluar fa gestión del proceso presupuestario,
así como emitir las directivas y normas complementarias

pertinentes;
Que, la Ley N* 30281, EA de Presupuesto del Sector
Público para el Año Fiscal 2015, comprende, entre otros,

los créditos presupuestarios máximos dientes a
163 plegos del Gobiemo Nacional. Gobiernos Regionales y
Gobiernos Locales;
Que, asimismo. en el marco de lo establecido por la
ición Complementaria Tr

estimados de recursos públicos para el Presupuesto
Institucional correspondiente al Año, 3

Que, el articulo 29%A del Texto Único Ordenado de
ja Loy No 28441, Loy General del Sistema Nacional de

Presupuesto, mediante Decreto Supremo N* 304-
2012-EF, establece que la Programación de

wal (PCA) es un instrus mación del
público de coto. por toda fuente de financiamiento

h
financiamiento det año fiscal respectivo:
práve, mediante le Diecia NY 005 2010-5601.
"Dieciva para la Ejecución stan”, al
coa ubolación Diecioros NUDO 2DIOÉF GO! y
modificatorias, se regulan, entre otros, los procedimientos
de determinación, revisión y actualización de la PCA en los
pliegos del Gobieno Nacional, Gobiemos Regionales y
Gobiemos

Locales;
Que. de conformidad con las competencias de la
Orecrión General de Presupuesto Público. resulta
necesario establecer la PCA del año fiscal 2015 para las
pliegos del Gobierno Nacional, Gobiemos Regionales y
Gobiernos Locales:

'n uso de las facultades conferidas en el artículo
19* de la Ley N* 28112, Loy Marco de la Administración
Financiera del Sector Público, los artículos 3" y 4* del
Texto Único Ordenado de la Ley N* 28411, Ley General
del Sistema Nacional de Presupuesto, eprobado mediante
Decreio Supremo N” 304-2012-EF, el articulo 17* del
Decreto Legislativo N* 183, Ley Orgánica del Ministerio de
Economía y Finanzas, y la Directiva N* 005-2010-EF/76,01
aprobada por la Resolución Directoral N* 030-2010-
EF/76.01 y modificatorias; 5

SE RESUELVE:

Artículo 4%. Establecer la Programación de
Compromisos Anual (PCA) del año fiscal 2015 para los
pliegos del Gobierno Nacional, Gobiernos Regionales
e Locales, ascendente a la suma de CIENTO

ECIENUEVE — MIL TRECIENTOS VEINTICUATRO
MILLONES DOSCIENTOS CUARENTA Y DOS MIL
SETECIENTOS CINCUENTA Y DOS Y 00/100 NUEVOS
SOLES (S/. 119 324 242 752.00). por toda Fuente de
Financiamiento, conforme se detalla en el Anexo, el mismo.
que forma parte integrante de la presente Resolución.
Dichos montos serán publicados a nivel Pllego en el portal
institucional del Ministerio de Economia y Finanzas (www.

meto).
iculo 2*.- La Programación de Compromisos Anual
(PCA) no convalida los actos o acciones que realicen los
pliegos con inobservancia de los requisitos esenciales
y formalidades impuestas por las normas legales, en la
Uliización financiera de los recursos públicas asignados;
asl como tampoco, en ningún caso. la PCA constituye
el sustento legal Sra la aprobación de las resoluciones
que eprueben modificaciones presupuestarias en el
nivel funcional programático, de Acuerdo a lo señalado
por el artículo 11* de la Directiva N* 005-2010-EF/76.01.
Díeciwa pera la Ejecución Presupuestaria”. aprobada
por la Resolución Directoral N" 030-2010-EFI76.01 y
modificatorias

Artículo 3.- Los pliegos del Gobiemo Nacional.
Gobiernos Regionales y Gobiernos Locales para malizar el
compromiso correspondiente a los gastos que se financian
con cargo a fuentes de financiamiento distintas a la de
Recursos Ordinarios, deben considerar la previsión en la
recaudación, captación y obtención de recursos por las
fuentes de financiamiento antes mencionadas que esperan
obtener en el año 2015, en concordancia con lo señalado
en el artículo 61” del Texto Único Ordenado de la Ley N*
28411, Lay General del Sistema Nacional de Presupuesto,
aprobado mediante Decreto Supremo N* 304-2012-EF.

Registrese, comuniquese y publiquese,
ponoLrO ACUÑA NAMIHAS.

rector General
Dirección General de Presupuesto Público

ANEXO.

LEY N*20281 DEL PRESUPUESTO DEL SECTOR PÚBLICO PARA
ELAÑO FISCAL 2015

PROGRAMACIÓN DE COMPROMISOS ANUAL (PCA)

POR TODA FUENTE DE FINANCIAMIENTO

RESOLUCIÓN DIRECTORAL N* 026-2014-EF/50.01

fEn nuevos soles)

ANVEL DE GOBIERNO, PCA

GOBIERNO NACIONAL 84,755,604,157

GOBIERNOS REGIONALES. 19,281,554,527

GOBIERNOS LOCALES 15,287,084,068

[oran GENERAL 119,324,242,352
11821674

A E
Aprueban modificación del Contrato
de Licencia para la Explotación de
Hidrocarburos en el Lote XV

DECRETO SUPREMO
N? 047-2014-EM

EL PRESIDENTE DE LA REPÚBLICA

K - 38838, Fojas N” 1192, Minuta N” 240, Página 14 de 28

SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

PR TN rr

541438 ++ NORMAS LEGALES Elba 27 doma de 201.

A io did
CONSIDERANDO:

Que, es política del Gobiemo promover el desarrollo
de las actividades hidrocarburiferas, a fin de garantizar el
futuro abastecimiento de combustibles sobre la base de la

libra competencia;

Que. mediante el Texto Único Ordenado de la Ley
Orgánica de Hidrocarburos, aprobado mediante Decreto
Su N* 042-2005-EM, se regulan las actividades de

hidrocarburos en el territorio nacional;

Que, el artículo a del Texto Único Ordenado E
la Ley Orgánica de Hidrocarburos, establece que
coniralos, Una vez aprobados y suscritos. solo pueden ps

modificados por acuerdo escríto entre las partes, debiendo
Gichas modificaciones ser aprobadas por remo.
refrendado por los Ministros de Economia y Finanzas y de
Energía y Minas dentro dei plazo establecido en el artículo

e a mencionas La
mediante Decreto Supremo N* Liria de

tc desir, 'se aprobó el Contrato de
jrocarburos en el Lote XV, oo

Condensados- de veinticinco (25) Años,
contados a part de la Fecha de Susen eng:

Que, mediante Decreto Supremo N* 001-2000-EM, de
fecha 07 de enero de 2000, se aprabó ta modificación del
Contato de Licancia para l Explotación de Hidracarburos
en el Lote XV. a ín de sustituir al garante corporalvo
VEGSA C.G. por Constructora Roxi S.A.

Que, mediante Decreto S 'N' 034-2012.EM, de
lecha 28 de setismbre_de 2012, rectificado por Decreto
Supremo Ñ* 006-2013-EM, de fecha 01 de marzo de 20.
se aprobó la modificación del Contrato de Licencia para
ESpolacón de Hicrecarburos on l Lolo XV. 0408 cual
al garante corporalivo Constructora Roxi S.A. por Obras y
Senicios Petroleros S.A.C. - OSPET SAC:

Que, mediante Acuerdo de Directorio N* 081.2013, de
fecha 28 de de 2013, el Diactono de PERUPET 8
SA. aprobó la extensión del plazo de los Contratos de
Licencia para la Explotación de Hidrocarburos en
IV, 11L, VU, 1 y XV, hasi 0Imáxar e ns (0) aos.
Beyond una A contractual, previo acuerdo con

Ústa

Que. mediante Acuerdo de Directonio N* 101-
2013, de fecha 30 de setiembre de 2013, el Directono
de, PERUPETRO SA estableció condiciones para la

ja de la vigencia de los Contratos de Licencia para
la Explotación de Hidrocarburos en los Lotes IV Al
YI. Ily XV, aprobada por Acuerdo de Directorio N*
2013;

Que, mediante Acuerdo de Directorio N* 114-2013,

de fecha 25 de novembre do 2013, al Direcado de

los Contratos de 1] Explotación

de Horocaronros en los Loros M UNEN
Que, mediante Acuerdo de Oír NO 115-2013,
PEREIRO SA noviembre de 2013. el Directoño de
aprobó aspectos a ser contemplados
los Al modificación de los Contratos de
aia sicucón de Hidrocarburos en los Lotes

ú Ni iy

Que, mediante Acuerda de Directorio Y eo
de diciembre de 2013, el Dir

Penurerno SA probó la modificación del Acuerdo o de
le

Directorio N* 114-2013;
Que, mediante Carta N" GGRL-CONT-GFCN-004-
2014, de fecha 20 de enero de 2014, PERUPETRO
'. de conformidad lo

de Hidrocarburos, ApoRado por Decreto Su
2005-£M, otorgando a Petrolera Montorrco SA. un plazo
máximo de treinta e) dlas calendario para aceptar las
condiciones propuestas

etrolera Monterrico S.A, mediante Carta No.
07 ZIP recibida 9128 de enero de ZU COLO la
aceptación delas condiciones propuestas por PERUPETRO

SA. SA pora la extensión del plazo del Contato de Licencia
iotación de Hidrocarburos en el Lote XV;
Prado. e) Biecioto de PERU ETRO SA., mediante
de Directorio N* 015-2014, de 10 de febrero de
2014, aprobó el Proyacto de Modificación del Contrato de
Licencia para la Explotación de Hidrocarburos en el Lote
XY, elevándolo al Poder Ejecutivo para su consideración y
respectiva aprobación:
conformidad con lo dispuesto en los numeralas 8) y
20 de Soo 118* de la Constitución Política del Peri y el
Texto Único Ordenado de la Ley Orgánica de ¡rocarros,
¿probe por Decreto Supremo No. 042-2005-EM:

DECRETA:
partculo 1*.-De la Aprobación de la Modificación del

Contrat
Aprobar la Modificación del Contrato de Licencia para
la Explotación de Hidrocarburos en el Lote XV. aprobado
por Decreto Sure 'N* 019-98-EM: y. sucesivamente
Frodiicado. por los Decretos Supremos N“ 001-2000:
E y MO DO AZO IZ. Em, 4 fin de extender el plazo para la
explotación de hidrocarburos hasta treinta (30) años.

Artículo 2%. Ls An e torización para suscribir la
Modificación del Cs
e a cenuPESnO SA. a suscribir con ls
ra Monterrico ta Modificación del

$.
Soñiralo de Leen para la Explotación de arocarburos
en el Lote XV, que se aprueba en Asta e,

Articulo 3% Dal

presente Decreto Sip

el Mindo de Economia y Finanza
Energía y Minas.

Dado en la Casa de Gobíerno, en Lima, a los os velnticóia
días del mes de diciembre del año dos mil cato?

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

ALONSO SEGURA VAS!
Ministro de Economia y Finanzas

ELEODORO MAYORGA ALBA
Ministro de Energía y Minas

11825245

será rofrendado por
inanzas y por el Ministro de

Aprueban modificación contractual
en el Contrato de Licencia para la
Explotación de Hidrocarburos en el
Lote VINVI

DECRETO SUPREMO
N* 048-2014-EM

EL PRESIDENTE DE LA REPÚBLICA * mi
CONSIDERANDO:

ue, és polltica del Gobiemo promover el desarrollo
de las actividades hidrocarburiferas, a fin de garantizar el
futuro eterno de combustibles sobre la base de la

Bbre competencia

s.Texto Único Ortenado de la Loy

de Hidrocarburos, aprobado mneciante Decre

Supremo N* 042.2006-£M. se regulan las acividados de
" hidrocarburos en el territorio nacional;

Que, el aríículo 12* del Texto Único Ordenado de

la Ley Orgánica de Hidrocarburos, establece que los

modificados. por acuerdo escrito entre las , debiendo
dichas 1es ser aprobadas por Decralo Supremo
fefrendado por los Ministros de Economia y Finanzas y de
Enorgla: y Minas dentro del plazo establecido en el artículo
US mencionada Ley;

Que, mediante Decreto Supramo N* 005-2000-EM, de
fecha 10 de abril de 2000, se. aprobó el Contrato de Licencia
para la Explotación de Hidrocarburos en el Lote VII/VI,
Ubicado en la Coma Talara, Zona Noroeste del Perú, del

rtamento de Piura, al mismo que fuera suscrito entre
Priv MAPEA SA. PET DEVELOPMENT PERU INC,

¡AAA

K - 38838, Fojas N* 1192,

Minuta N” 240, Página 15 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

INSERTO N? 2.:

Certífico que es cooía fiel del original que
obra en los») a de PERUPETRO S.A.

ROBÉRJO QUZMÁN OLIVER
Secrefario del Directorio to)

TRANSCRIPCIÓN

Pongo en su conocimiento que en la Sesión No. 03-2014, realizada el día 10 de febrero
de 2014, el Directorio adoptó el Acuerdo siguiente:

APRUEBAN PROYECTO DE MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA
LA TACIÓN DE HIDROCARI EL LOTE

ACUERDO DE DIRECTORIO No. 015-2014

San Borja, 10 de febrero de 2014

Visto el Memorando No. CONT-GFCN-017-2014, de 06 de febrero de 2014, mediante el
cual se somete a consideración del Directorio el Proyecto de Modificación del Contrato de
Licencia para la Explotación de Hidrocarburos en el Lote XV, y,

Considerando:

Que, mediante Decreto Supremo No. 013-98-EM, de fecha 16 de abril de 1998, se
aprobó el Contrato de Licencia para la Explotación de Hidrocarburos en el Lote XV,
suscrito entre PERUPETRO S.A. y Petrolera Monterrico S.A. con fecha 26 de mayo de
1998 y elevado a escritura pública por el Notario de Lima Juan Gustavo Landi Grillo;
estipulándose en su acápite 3.1 un plazo para la fase de explotación de Petróleo de
veinte (20) Años, y un plazo para la fase de explotación de Gas Natural No Asociado y de
Gas Natural No Asociado y Condensados de veinticinco (25) Años, contados a partir de la
Fecha de Suscripción;

Que, mediante Decreto Supremo No. 001-2000-EM, de fecha 07 de enero de 2000, se
aprobó la modificación del Contrato de Licencia para la Explotación de Hidrocarburos en
el Lote XV, a fin de sustituir al garante corporativo VEGSA C.G. por Constructora Roxi
S.A.; modificación elevada a escritura pública con fecha 25 de febrero de 2000, por el
Notario de Lima Juan Gustavo Landi Grillo;

Que, mediante Decreto Supremo No. 034-2012-EM, de fecha 28 de setiembre de 2012,
rectificado por Decreto Supremo No, 006-2013-EM, de 01 de marzo de 2013, se aprobó
la modificación del Contrato de Licencia para la Explotación de Hidrocarburos en el Lote
XV, a fin de sustituir al garante corporativo Constructora Roxi S.A. por Obras y Servicios
Petroleros S.A.C. - OSPET S.A.C.; modificación elevada a escritura pública con fecha 04
de junio de 2013, por el Notario de Lima Santos Alejandro Collantes Becerra;

Que, mediante Acuerdo de Directorio No, 091-2013, de fecha 28 de agosto de 2013, el
Directorio de PERUPETRO S.A. aprobó la extensión del plazo de los Contratos de
Licencia para la Explotación de Hidrocarburos en los Lotes 1V, III, VILA, II y XV, hasta el

A máximo de treinta (30) años, mediante una modificación contractual, previo acuerdo con
y el Contratista respectivo;
y Que, mediante Acuerdo de Directorio No. 101-2013, de fecha 30 de setiembre de 2013, el

Directorio de PERUPETRO S.A. estableció condiciones para la prórroga de la vigencia de
los Contratos de Licencia para la Explotación de Hidrocarburos en los Lotes IV, 11l, VIII,
IL y XV, aprobada por Acuerdo de Directorio No. 091-2013;

SLLA. Que, mediante Acuerdo de Directorio No. 114-2013, de fecha 25 de noviembre de 2013,
A el Directorio de PERUPETRO S.A. aprobó el programa de trabajo adicional y el esquema

K - 38838, Fojas N” 1192, Minuta N* 240, Página 16 de 28
El
o
Aa
15]
Yu
E
E
3
pa]
jo]
o
o
E
2]
Z%
<
lr]
2
107]
O
E
4
<
un

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA

NOTARIO DE LIMA

Certifico que es copia fiel del original que

obra en los A de PERUPETRO S.A.

e
ROBERTO GUEMAN OLIVER

Secri del Directorio (a)

irectorio No, 015-2014 2

de regalía para la extensión del plazo de vigencia de los Contratos de Licencia para la
Explotación de Hidrocarburos en los Lotes Il, VIV! y XV;

Que, mediante Acuerdo de Directorio No. 115-2013, de fecha 25 de noviembre de 2013,
el Directorio de PERUPETRO S.A. aprobó los aspectos a ser contemplados en los
proyectos de modificación de los Contratos de Licencia para la Explotación de
Hidrocarburos en los Lotes ll, Il, IV, VIA y XV;

Que, mediante Acuerdo de Directorio No. 123-2013, de fecha 13 de diciembre de 2013, el
Directorio de PERUPETRO S.A. aprobó la modificación del Acuerdo de Directorio No.
114-2013;

Que, mediante Carta No. GGRL-CONT-GFCN-004-2014, de fecha 20 de enero de 2014,
PERUPETRO S.A., de conformidad con lo dispuesto en los precitados Acuerdos de
Directorio, comunicó a Petrolera Monterrico S.A. las condiciones para la extensión del
plazo para la explotación de hidrocarburos del Contrato de Licencia para la Explotación
de Hidrocarburos en el Lote XV, hasta el máximo de treinta (30) años establecido en el
literal b) del Artículo 22* del Texto Único Ordenado de la Ley No. 26221, Ley Orgánica de
Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM, otorgando a Petrolera
Monterrico S.A. un plazo máximo de treinta (30) días calendario para aceptar las
condiciones propuestas;

Que, Petrolera Monterrico S.A. mediante Carta No. 047-2014/PM recibida el 28 de enero
de 2014, comunicó la aceptación de las condiciones propuestas por PERUPETRO S.A.
para la extensión del plazo del Contrato de Licencia para la Explotación de Hidrocarburos
en el Lote XV;

Que, el Artículo 12* del Texto Único Ordenado de la Ley No. 26221, Ley Orgánica de
Hidrocarburos, aprobado mediante Decreto Supremo No. 042-2005-EM, establece que
los Contratos, una vez aprobados y suscritos, sólo podrán ser modificados por acuerdo
escrito entre las partes; agrega que las modificaciones serán aprobadas por Decreto
Supremo refrendado por los Ministros de Economia y Finanzas y de Energía y Minas,
dentro del plazo establecido en el Artículo 11* del Texto Único Ordenado;

Que, en el Informe Técnico, Legal y Económico No. GFCN-013-2014, de 08 de febrero de
2014, adjunto al Memorando No. CONT-GFCN-017-2014, se concluye que el Proyecto de
Modificación del Contrato de Licencia para la Explotación de Hidrocarburos en el Lote XV
se ajusta a lo establecido en el Texto Unica Ordenado de la Ley No. 26221, Ley Orgánica
de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM, así como en los
Acuerdos de Directorio No. 091-2013, No,101-2013, No. 114-2013, No. 115-2013 y No.
123-2013, por lo que resulta procedente su aprobación por el Directorio de PERUPETRO
SA;

De conformidad con el Articulo 44” del Estatuto Social de PERUPETRO S.A.;

El Directorio, por unanimidad;

ACORDÓ:

1. Aprobar el Proyecto de Modificación del Contrato de Licencia para la Explotación de
Hidrocarburos en el Lote XV, aprobado por Decreto Supremo No. 013-98-EM y

sucesivamente modificado por los Decretos Supremos No. 001-2000-EM y No. 034-
2012-EM, a fin de extender el plazo para la explotación de hidrocarburos hasta

T
E
$
T
I
M
0
1
0

K - 38838, Fojas N” 1192, Minuta N* 240, Página 17 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

Certifico que es cs fiel del original que

obra en Mi xchivi ES TRO S.A.

ROBE de znáp OLIVER
Secretario del Decir (e)

Acuerdo de Directorio No. 015-2014 3

4

treinta (30) años; así como, aprobar el Proyecto de Decreto Supremo,
correspondiente a la mencionada Modificación; los que se adjuntan al presente
Acuerdo y forman parte integrante del mismo.

Elevar al Ministerio de Energía y Minas los Proyectos de Decreto Supremo y de
Modificación del Contrato de Licencia para la Explotación de Hidrocarburos en el
Lote XV, referidos en el numeral 1 precedente, para su correspondiente trámite de
aprobación.

Autorizar a la Gerencia General de PERUPETRO S.A. a suscribir ta Modificación del
Contrato de Licencia para la Explotación de Hidrocarburos en el Lote XV, una vez
que se haya expedido el correspondiente Decreto Supremo.

Exonerar el presente Acuerdo del trámite de lectura y aprobación de Acta.

Lo que transcribo a usted para su conocimiento y demás fines,

San Borja, 10 de febrero de 2014

Lo

Secretario del Directorio (9)

XK - 38838, Fojas N” 1192, Minuta N” 240, Página 18 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

INSERTO N?

Notaria
RICARDO FERNANDINI BARREDA

ENCARGATURA DE LA GERENCIA GENERAL DE PERUPETRO S.A., A LA SEÑORA ISABEL MERCEDES
TAFUR MARIN.

EL PRESIDENTE MANIFESTÓ QUE, MEDIANTE ACUERDO DE DIRECTORIO NO. 006-2014, SE HA DADO POR
CONCLUIDA LA ENCARGATURA QUE VENÍA EFECTUANDO EL SR. MILTON RODRÍGUEZ EN LA GERENCIA
GENERAL DE PERUPETRO S.A., CON FECHA EFECTIVA 31 DE ENERO DEL 2014.

DL 0 ZO A

AL RESPECTO, EL PRESIDENTE PROPUSO ENCARGAR LA GERENCIA GENERAL A LA SEÑORA ISABEL
MERCEDES TAFUR MARÍN, SECRETARIA DEL DIRECTORIO DE PERUPETRO S.A.

LOS DIRECTORES, LUEGO DE UN INTERCAMBIO DE OPINIONES, ADOPTARON EL ACUERDO SIGUIENTE:

ACUERDO DE DIRECTORIO NO. 007-2014

SAN BORJA, 31 DE ENERO DEL 2014
ESCUCHADA LA EXPOSICIÓN DEL PRESIDENTE DEL DIRECTORIO; Y,

CONSIDERANDO:

QUE, MEDIANTE ACUERDO DE DIRECTORIO NO, 005-2014, DE 31 DE ENERO DEL 2014, SE DIO POR CONCLUIDO
EL DESTAQUE, A TIEMPO PARCIAL, EN EL MINISTERIO DE ENERGÍA Y MINAS, DE LA SEÑORA ISABEL
MERCEDES TAFUR MARÍN, SECRETARIA DEL DIRECTORIO DE PERUPETRO S.A., DEBIENDO REINCORPORARSE
A PERUPETRO S.A, A PARTIR DEL 01 DE FEBRERO DEL 2014;

JUE, ANTE ACUERDO DE DIRECTORIO NO, 006-2014, DE 31 DE ENERO DEL 2014, SE ENCARGÓ AL SEÑOR
MILTON UBALDO RODRÍGUEZ CORNEJO, LA FUNCIÓN DE BRINDAR SU APOYO Y ASESORÍA PARA DAR
SOLUCIÓN A SOLICITUDES DB APROBACIÓN O AUTORIZACIÓN DE EXPEDIENTES AMBIENTALES, CUYOS
PLAZOS HAN EXCEDIDO LARGAMENTE A AQUELLOS PLAZOS QUE ESTABLECEN LAS NORMAS SOBRE LA
POR CONCLUIDA LA ENCARGATURA QUE VENÍA EFECTUANDO, EN LA GERENCIA
S.A, CON FECHA EFECTIVA 31 DE ENERO DEL 2014;

Notario de Lima

QUÉ SE HA VISTO POR CONVENIENTE ENCARGAR LA GERENCIA GENERAL DE PERUPETRO S.A., A LA SEÑORA
ISABÉL MERCEDES TAFUR. l; SECRETARIA DEL DIRECTORIO;

DE CONFORMIDAD CON EL ARTÍCULO 44 DEL ESTATUTO SOCIAL DE PERUPETRO S.A.;

SANTOS ALEJANDRO COLLANTES BECERRA

EL DIRECTORIO, POR UNANIMIDAD;
ACORDÓ;

IN ENCARGAR LA GERENCIA GENERAL DE PERUPETRO S.A, A LA SEÑORA ISABEL MERCEDES TAFUR
MARÍN, A PARTIR DEL 01 DE FEBRERO DEL 2014.

2 AL TÉRMINO DE LA ENCARGATURA, REFERIDA EN EL NUMERAL 1. PRECEDENTE, LA SEÑORA ISABEL
MERCEDES TAFUR MARÍN, RETORNARÁ AL PUESTO DE SECRETARIA DEL. DIRECTORIO, DEL CUAL ES
TITULAR.

3. ENCARGAR A LA ADMINISTRACIÓN EL CUMPLIMIENTO DEL PRESENTE ACUERDO,

4, EXONERAR EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y APROBACIÓN DE ACTA.

Las Begonias 405 1er.piso Telfs. 315-4100 - 315-4122 Fax 2221521 San Isidro
Email: digitador10Onotarlafernandini.com

K - 38838, Fojas N* 1192, Minuta N” 240, Página 19 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

| ZONA REGISTRAL N* IX. SEDE

| z OFICINA REGISTRAL LI
sunarp;::" N* Partida: 00259837
a

rasa

¡
INSCRIPCION DE SOCIEDADES ANONIMAS |
PERUPETRO S.A. , ll

REGISTRO DE PERSONAS JURIDICAS
RUBRO: NOMBRAMIENTO DE MANDATARIOS
C00071

REMOCIÓN Y NOMBRAMIENTO DE GERENTE GENERAL:
Por Sesión de Directorio N* 02-2014, de fecha 31,01.2014 se acuerda lo siguiente:

e

Acuerdo de Directorio N” 006-2014;

- Dar por concluida la encargatura efectuada al Señor MILTON UBALDO RODRIGUEZ CORNEJO,
en la GERENCIA GENERAL DE PERUPETRO S.A.

Acuerdo de Directorio N* 007-2010
- Encargar la GERENCIA GENERAL a Doña ISABEL MERCEDES TAFUR MARÍN.

El Acta corre inserta en fojas 97 a fojas 148 del Libro de Actas de Directorio N* 01, legalizado por
Notario de Lima Dr. Ricardo Femandiní Barreda con fecha 15.12.2013, bajo Registro N* 77228.
Conforme consta en la Copia Certificada de fecha 21.05.2014 otorgada por Notario de Lima Dr.
Ricardo Fermandini Barreda.

El título fue presentado el 22/05/2014 a las 09:04:19 AM horas, bajo el N* 2014-00500090 del Tomo
| Diario 0492. Derechos cobrados S/.41.00 nuevos soles con Recibo(s) Número(s) 00005830-29
o 00008751-01.-LIMA, 02 de junio de 2014,

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

K - 38838, Fojas N” 1192, Minuta N” 240, Página 20 de 28
SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

», ZONA REGISTRAL N* IX. SEDE

o OFICINA REGISTRAL.

sunarp!:::: N* Partida; 0029837
PA E

Supeteandacn
la agas Pe

INSCRIPCION DE SOCIEDADES ANONIMAS
PERUPETRO S.A.

REGISTRO DE PERSONAS JURÍDICAS
RUBRO : OTRAS INSCRIPCIONES
D00012

RECTIFICACIÓN DE OFICIO

En virtud del Titulo Archivado N* 500090 de fecha 22/05/2014, y de conformidad
con el Art. 82 del Reglamento General de los Registros públicos, se rectifica el
Asiento C00071, en el sentido que:

DONDE DICE:
Acuerdo de Directorio N* 007-2010

DEBE DECIR:
Acuerdo de Directorio N* 007-2014

El título fue presentado el 06/06/2014 a las 11:33:55 AM horas, bajo el N* 2014-
00578007 del Tomo Diario 0492. Derechos cobrados $/.0.00 nuevos soles con
Recibo(s) Número(s) 00012343-ZY.-LIMA,18 de Junio de 2014.

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97.SUNARP

T
E
y
wi
()
NÑ
J
0

K - 38838, Fojas N* 1192, Minuta N* 240, Página 21 de 28

S. ALEJANDRO COLLANTES BECERRA
: NOTARIO DE LIMA

INSERTON? 5.

INSERTO:= COMPROBANTE. SANTOS ALEJANDRO COLLANTES BECERRA, ABOGADO - NOTARIO DE LIMA, CERTIFICO: QUE, HE
TENIDO A LA VISTA EL LIBRO DE ACTAS DE JUNTA GENERAL DE ACCIONISTAS N* 02, DE LA EMPRESA “OBRAS Y SERVICIOS
PETROLEROS S.A.C.”, LEGALIZADO DE CONFORMIDAD CON LAS NORMAS LEGALES VIGENTES, CON FECHA DIEZ DE JUNIO DEL
DOS MIL CATORCE, ANTE MI MISMO, Y SE ENCUENTRA REGISTRADO EN EL LIBRO CORRESPONDIENTE DE LEGALIZACIONES DE
APERTURA DE LIBROS BAJO EL NÚMERO 01356-2014, Y HE CONSTATADO QUE EN EL MENCIONADO LIBRO DE FOJAS DOS A FOJAS

CINCO, CORRE EXTENDIDA EL ACTA CUYO TENOR LITERAL ES COMO SIGUI

ACTA DE LA JUNTA GENERAL DE ACCIONISTAS DE
OBRAS Y SERVICIOS PETROLEROS $.A.C.

En Lima, a los 25 días del mes mayo del 2014 an ellocal silo an calle Aricota 105, piso 9, Santiago de Suroa, ** |
50 reunieron los accionistas de la Sociodad, Conformada la ista de concurrentes, se comprobó que estaban
presentes +

Witiey Corporation, propistana de 13,978 accio |
nes, representada por Eumelia Vera Gutiérrez
vea, de Zamudio, según poder inscrito en la parti-
da 11637838 de sociedados extranjeras, quien
ps en señal de haber concurido_.

Cusco Trading" Company Ino... propialana de
14.189.770 nociones, representada por Edwin Hugo
| Masseur Stoll, según poder inscrito en la partida
1162922 de sociedades extranjeras, quien fima en
señal de haber concurrido.

Se estableció así que esteban presentes los dos accionistas de la sociedad que representan la totalidad
de las acciones emitidas con derecho a vato.

Los accionislas concurrentes acordaron por unanimidad celebrar la junta general y Iratar tos asuntos que
constan en la presente acta, por lo que la sesión se celebró válidamente en calidad de junta universal, sin
el requísito de previa convocatoria.

Siendo las 9:00 am se inició la sesión, que fue presidida por el Ing. Victor Correa Rios, en su calidad de
Gerente General de la sociedad. Actuó como secretario el Dr. Edwin Hugo Masseur Stoll, en su calidad do
asesor legal externo de la compañía.

RENUNCIA DEL GERENTE GENERAL.

El Ing. Víctor Antonio Correa Ríos manifestó su determinación de renunciar al cargo de Gerente General
que ostenta desde ta creación de la compañía y expuso los motivos de su decisión, a la vez que solicitó
que so le exorierara de cumplir el plazo legal para hacer efectiva su renuncia a parir del 1* de junio
próximo. El ing. Correa fomafizó esta manifstación entregando la carta a la que el Secretario dío lectura.
Luego de amplio debate y atendiendo a las razones expuestas por si Gerente General, la junta acordó por
unanimidad aceptar la renuncia del Sr. Víctor Antonio Correa Rios al cargo de Gerente General, para
que se haga efectiva desde ol 1 de junio del 2014, exonarándalo del plaza de fey,

Asimismo. se dejó constancia del agrariecimiento de a sociedad por los muy valiosos servicios prestados
a la compañía por el Ing. Correa, especialmente en los periodos de mayor dificultad para la actividad de
los hidrocarburos en el norte del Pen.

REVOCACIÓN DE PODERES

Por unanimidad, se acordó revocar los poderes que la compañía fiene conferidos a los señores Victor Antonio
Correa Ríos con DNI 08182367, Susi Anny Caballero del Castilo con DNI 07305065, Viviana Wison Ferrer
con 07832804, Edwin Hugo Masseur Stol, con DNI 07817814, Marco Antonio Niño Guerrero don DNI
03823592, Christian Alfredo Rivera Minaya con DNI 25753433, Elvis Antonio Vásquez Escobedo con DNI
03895573, Mario Jaime Gonzáles-Zúñiga Guzmán con DNI 07741939 y Miguel Nájar Moscoso con DNI
09159710, inscritas en el asiento COCO1S de la partida registral N” 1162506, los mismos que quedan sin
efecto inmediatamente

NOMBRAMIENTO DE GERENTE GENERAL.

Por unanimidad, la junta general acordó designar como Gerente General de ia sociedad al Sr. Christian Altre-
do Rivera Minaya, con DNI 25753433, para que asuma el cargo a partir del 1” de junio del 2014, cumpla las
funciones y ejerza las atribuciones que señalan la Ley General de Sociedades, el estatuto de la sociedad y la
legislación laboral y tnbutaria aplicable.
Se acordó, asimismo que an el cas que el Sr. Civistian Alftodo Rivera Minaya se ausentara en uso de su
derecho a vacaciones, por licencia concedida por la junta general de accionistas, por enfermedad y ora
causa, sus funciones serán asumidas por el Sr. Mario Jeime Gonzáles-Zúñiga Guzmán.

NUEVO REGIMEN DE PODERES.

Por unanimidad, se acordó establecer un nuevo régimen general de poderes y conteritos a los señores
+ — Christian Alfredo Alfredo Rivera Minaya, cor DNI 25753433 y

» — Mario Jaime Gonzáloz-Zúñiga Guzmán, con DNI 0774139

pera que los ejerzan en toda la República y en el extranjero. Las facultades que se confiere a los apoderados
son las siguie

FACULTADES GENERALES DEL GERENTE GENERAL

Corresponde al Sr. Christian Alfredo Rivera Minaya, en su caldad de Gerente General de la sociedad, la
representación tagal de la compañía ante todas las enlidades comerciales, públicas y privadas, nacionales o
extranjeras, ante los organismos de la administración pública y las compañías estatales. Sus facultades se
aplican a todas las operaciones previstas en este régimen de poderes, pudiendo > según se indigue — actusr
individual o conjuntamente con otros ejecutivos de la compañía

K - 38838, Fojas N” 1192, Minuta N” 240, Página 22 de 28
SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S.

Pri
rep
og
mo

pro,

El

de

las

Cui
cios

El

Cué

Se

a

de
proveedores de bienes y servicios al Estado y sus empresas y organismos públicos descentralizados (Q4B]>
cualquiera que sea la modalidad que corresponda, así. como de los que convoquen, organicen o finan

equipos, la adquisición de combustibles, lubricantes y similares así como la contratación de servi
recibirá la compañía cuando ol importe total del contrato o el desembolso mensual no exceda del equiva-
ente a diez mil dólares de los Estados Unidos de América (US$ 12,000,00)

ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

L Asuntos comerciales

imero.- Contratos de la compañía para ejecutar obras, prestar servicios a terceros o proveer bie: *
nes e
Los señores Chvistian Aledo Rivera Minaya y Mario Jaima González-Zúñiga Guzmán podrán individuiaímend

resentar a la compañía en toda la República para postular en los procesos de selección de contrasta:

janismos públicas o privados, nacionales, extranjeros, inlemacionales y mul

cionales, respecto de obras,

servicios y operaciones relacionadas con el objeto de la sociedad. Tendrán capacidad, igualmente, para

xificar las propuestas, negocíar los contratos y suscrbirtos en el caso que la compañía obtenga la buena

Segundo.- Asociación de la compañía con terceros

Gerente General, Sr. Christian Alfredo Rivera Minaya, podrá celebrar convenios para asociar a la

compañía con terceros con el objelo de presentarse conjuntamente a citaciones públicas, concursos públicos

precios, concursos públicos de méritos u otros procesos de selección dle cualquier naturaleza, sea que los

¡convoque un organismo estatal o una entidad privada, así ss realicen en el Perú como en el extranjero.

Tercero. - Ejercicio de los derechos de la sociedad como socia o accionista,
Los señores Christian Alfredo Rivera Minaya y Mario Jaime González-Zúñiga Guzmán podrán representar
individualmente a la sociedad en las juntas generales de accionistas o asambleas de socios que lleven a cabo

compañias en las que la sociedad participe como accionista o como socio, asi como en las instancias de

coordinación en el caso que se celebren contratos de colaboración empresarial como “joint ventures”,
consorcios, asociaciones en padicipación u otros similares,

jarto,- Enajenación, gravamen o arrendamiento de bienes y contratos para la prestación de servi-
s de a compañía, -

El Gerente General está autorizado a ejecutar a sola fima las siguientes operaciones comerciales:

1) - vender, dar en pago o enajenar por cualquier tulo los acívos de la compañía, asi como a constituir
gerantías reales sobre ellos, cuando el valor de los mismos sea equivalente hasta diez mi dólares de
los Estados Unidos de América (US$ 10,000.00)

2) dar en arrendamiento bienes de la sociedad a favor de terceros, cuando el importe de la renta
mensual sea equivalente a una cifra no mayor a treinta mil ciólares de los Estados Unidos de
América (US$ 20,000.00) o la proporción correspondiente si el arrantamiento se pactara por dias.

3) Contratar ta prestación de los servicios de la compañía a terceros cuando la renta mensual pactada
no sea mayor a doscientos cincuenta mil dólares de los Estados Unidos de América (US$
250,000.00) ola proporción correspondiente si el arrendamiento se pactara por días,

Cualquier operación que supere los límites señalados en los pánalos precedentes deberá ser autorizada por
la Junta General de Accionistas.

Quinto.- Adquisición de bienes y contratación de servicios de terceros

Gerente General está autorizado a ejecutar a sola fima fa adquisición de bienes, el errendez
que

jelquior operación que supere los limites señalados en los párrafos precedentes deberá ser autorizada por

la Junta General de Accionistas.

xto.- Materia bancaria y financiera

Los señores Christian Alfredo Rivera Minaya y Mario Jaime González-Zufiga Guzmán, con su firma
E
línites que se consignan en los apartados cuarto y quinto precedentes

mta, están faculiados para realizar todas las operaciones bancarias descritas más adetante, 'Con los

Abr y cerrar cuentas bancarias, sean comientes, de ahorro, de depósitos a la vista o a plazos; girar
sobre los saldos acreedores o los de sobregiros. autorizados en las cuentas bancarias de la
compañia; deposilar o retirar imposiciones de ahorros; retirar fondos de los depósitos a plazo fijo o
indeteminado y efectuar transferencias y, en general, realizar toda clase de operaciones bancarias
en el país y en el extranjero;

Glrar, aceptar, resceptar, endosar, cancelar, pagar y descontar titulos valores, cartas de crédito,
cartas órdenes, y toda clase do titulos do crédito y efectos comerciales;

Tomar cajas de seguridad, abritas y retirar su contenido;

Celebrar contratos de crédito en cuenta coniente "advanceaccoun"" y obtener lineas de crédito en
cuenta corriente, para lo cual puede afectar a favor de instituciones bancarias o financieras letras,
facturas, órdenes de compra y demás afectos comerciales;

Abár créditos documentarios y contratar cartas de crédito;

Celebrar contratos de arrendamiento financiero (Teasing') en todas sus modalidades, incluido el
“casebade,

Celebrar oporaciones de "warant* y endosar estos documentos;

Otorgar a favor de terceros avales, fianzas y garantías en cualquier modalidad, exigiendo garantías
o afianzamiento, sito considerasen necesario

Soficitar la apertura y renovación de las cartas fianza que la compañía deba presentar para intervenir
en licitaciones públicas, concursos públicos de precios o de méritos o en obras por adjudicación
directa,

K - 38838, Fojas N” 1192, Minuta N” 240, Página 23 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

Queda exceptuado de los indicados límites el pago de las planilas de remuneraciones y las
contribuciones que se cargan en las cuentas de la compañía en forma automática,

lll REPRESENTACIÓN ANTE LAS AUTORIDADES
DE LA ADMINISTRACIÓN PÚBLICA

Los señores Sr. Christian Alfredo Rivera Minaya y Mario Jaime González-Zúñiga Guzmán ejercerán
individualmente la personería de la compañía ante tadas las autoridades administrativas, correspondan éstas
al Gobierno Central, a los Gobiemos Descentralizados o Locales, con las facultades generales de la
fepresentación que exige la Ley de Procedimiento Administrativo General, ley 27444 y con las facultadas
especiales para cobrar dinero que exige el articulo 115”, segundo párrafo, de la citada ley

Asimismo, conforme al Código Tributario, se les confiere poder para presentar declaraciones, interponer
«eclamaciones o recursos administrativos de cualquier naturaleza ante las autoridades tributarias del Gobiemo
Central y de los Gabiemos Descentralizados y Locales, incluyendo la soficitud de devolución de tributos y el
cobro de los mismos.

Para el desistimiento de la petición o reclamo y la renuncia de derechos se requiere la fima conjunta de los
dos apoderados, cuando la suma materia de reclamación o el efecto de dichos actos no sea mayor al
equivalente de veinte mil dólares de los. Estados Unidos de América (US$ 20,000.00). Si el importe excediera
dicha suma, para desístirse del procedimiento o renunciar a los derechos se requiere la autorización de la
junta general de accionistas,

En materia laboral administrativa, los. señores Christian Alfredo Rivera Minaya y Mario Jaime González=
Zúñiga Guzmán están facultado para intervenir ante las autoridades administrativas del sector Trabajo,
con las facultades que exigen la Lay de Productividad y Competitividad Laboral, la Ley de Relaciones
Colectivas de Trabajo, La Ley Provesal del Trabajo y las demás normas laborales aplicables,

IV.- REPRESENTACIÓN JUDICIAL,

A) Conforme a la Ley General de Sociedades, corresponde al Sr. Christian Alfredo Rivera Minaya, en su
calidad de gerente general, la representación judicial de la sociedad, con las facultades previstas en los
artículos 74? y 75* del Código Procesal Civ,

B) En procesos civiles y arbitrales

En adición a la representación del gerente general, se otorga poder al Sr.Mario Jaime González-Z 'figa
Guzmán para que individual y separadamente ejerzan la representación judicial de la sociedad en toda la
República y en el extranjero para que actúen con las facultades generales señaladas en el artículo 74 de
Código Procesal Civil para intervenir en los procesos de conocimiento, abreviados, sumarisimos, cautelares y
de ejecución, así como en procesos no contenciosos y en procesos arbitrales.

La representación se entiende otorgada para todo el proceso, Incluso la ejecución de la sentencia y el cobro
de costas y coslos y comprende todos los.actos procesales necesarios pare salvaguardar los intereses de la
sociedad, tales como solicitar acumulaciones, solicitar exhortos, con intervención en las actuaciones
respectivas; solicitar la nulidad de actos procesales; ofrecer y pedir medios probatorios, inclusive antes del
inicio de un proceso; solicitar declaraciones de parte: ofrecer pericias, formular fachas, oposiciones y medios
impugnatoros, tales como remedios, reposiciones, apelaciones y recursos de casación y de queja; solicitar
aclaraciones y corrección de resoluciones, formular consultas; proponer excepciones y defensas previas;
absolver el traslado de excepciones o defensas previas; declarar como testigo: intervenir en las audiencias de
saneamiento, conciliación o fijación de puntos controvertidos; adherirse a apelaciones o recurrir directamente
ala Corte Suprema mediante el recurso de casación por salto; solicitar medidas cautelares antes del inicio de
un proceso; solicitar medidas cautelares-en todas las fomas prevista y su variación; nombrar depositarios e
interventores; ofrecer contracautela real o personal, sin imitación alguna; convenir por escríto; someter a la
competencia territorial de un juez distinto del que coresponda; intervenir en procesos judiciales como
coadyuvante de los mismos o como lis consorta de una de las partes de procesos judiciales; interponer
tercerias excluyentes de propiedad o de derecho preferente; solicitar el abandono da procesos judiciales; y
demandar el resarcimiento de daños y perjuicios como consecuencia de procesos judiciales.

€) En procesos laborales

En adición a la representación del gerente general, se otorga poder al Sr, Mario Jaime Gonzátez-Zúñiga
Guzmán pera que individual y separadamente ejerzan la representación judicial de la sociedad en toda la
República y en el extranjero en los procesos judiciales de matera laboral.

Los apoderados ejercerán la representación de la sociedad, con la calidad que señala el artículo 10 de la Ley
26626 y con las facultades de concunir a comparendos y practicar todos los actos que correspondan a esta
diligencia, contestar demandas, confesar, reconocer documentos y actuar pruebas; conciliar, interponer
recursos impugnatorios, excepciones, defensas previas y demás articulaciones previstas en la ley; intervenir
en diligencias de saneamiento y fijación de puntos controvertidos y, en general poder realizar todos los actos
de defensa de la compañía, para cuyo efecto podrá asistir a dilgencias extraproceso y cualquier otra legal o
administrativa en. materia laboral

D) En procesos Penales

Alos señores Christian Alfredo Rivera Minaya y Mario Jaime González-Zúiñioa Guzmán para oue formulen 1

K - 38838, Fojas N” 1192, Minuta N” 240, Página 24 de 28

004

SANTOS ALEJANDRO COLLANTES BECERRA

Notario de Lima

S. ALEJANDRO COLLANTES BECERRA

NOTARIO DE LIMA

i
=
==

E) Facultades especiales en procesos judiciales ante cualquier fuero

Conforme al articulo 75* del Código Procesal Civil, los señores Christian Alfredo Rivera Minaya y Mario.
Jaime González-Zúñiga Guzmán están facultados para que, individual y separadamente, puedan disponer
de derechos sustantivos, dernandar y reconvenir, contestar demandas y reconvenciones y conciliar así canio

sustituir o delegar la representación procesal de la sociedad y para los demás actos que exprese la ley. Cón,

firma de los dos, pueden desistirse del proceso y de la pretensión; allanarse a la pretensión; fransigir"y.

someter a arbitraje las pretensiones controvertidas en el proceso.

F) En procedimientos concursales

Los señores Christian Alfredo Rivera Minaya y Mario Jaime González-Zúñiga Guzmán están facultados
pata pedir la declaratoria de quiebra y de insolvencia de los deudores de la compañía, con plena autorización

para participar en las respectivas juntas de acreedores.

Acta y cierre. - Habiéndose agotado el temario de la junta general, se suspendió la sesión, para redactar
el acta. Redactada ésta y leída, fue aprobada sin observaciones por los concurrentes, quienes procedie-
ron a suscribirla, con lo que esta acta fíene efecto legal desde la fecha.

Se deja constancia de que esta acta se extiende en hojas sueltas conforme a lo que previene el artículo
136* de la Ley General de Sociedades, por encontrarse el Libro de Actas legalizado en poder del notario

para certificar su cierre,
Alas 12:00 a.m. se levantó la sesión.

1
| Eumela Vera Gutiérrez vda. de |

Zamudio | Edwin Hugo Masseur Stoll

Victor A. Correa Rios

EDRINMASSEUR SOL,

LEGALIZO: LA

FACION DE

OBRAS Y

'ANDO COL
Mario de Lima

RE

DE DON VICTOR ANTONIO CORREA
ON DNI, N% 08182367, QUIEN

SERVICIOS

PODER INSCRITO
¡GISTRO

DE

Dia LU

K - 38838, Fojas N” 1192, Minuta N* 240,

Página 25 de 28
S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

INSERTO:= COMPROBANTE. SANTOS ALEJANDRO COLLANTES BECERRA, ABOGADO - NOTARIO DE LIMA, CERTIFICO: QUE, HE
TENIDO'A LA VISTA EL LIBRO DE ACTAS DE JUNTA GENERAL DE ACCIONISTAS N? 02, DE LA EMPRESA “OBRAS Y SERVICIOS
PETROLEROS S.A.C.”, LEGALIZADO DE CONFORMIDAD CON LAS NORMAS LEGALES VIGENTES, CON FECHA DIEZ DE JUNIO DEL
DOS MIL CATORCE, ANTE MI MISMO, Y SE ENCUENTRA REGISTRADO EN EL LIBRO CORRESPONDIENTE DE LEGALIZACIONES DE
APERTURA DE LIBROS BAJO EL NÚMERO 01356-2014, Y HE CONSTATADO QUE EN EL MENCIONADO LIBRO DE FOJAS SEIS, CORRE
EXTENDIDA EL ACTA CUYO TENOR LITERAL ES COMO SIGUE

ACTA DE LA JUNTA GENERAL DE ACCIONISTAS DE
OBRAS Y SERVICIOS PETROLEROS S.A.O,

En Lima, a los 20 días del mes junio del 2014 en el local sito en calle Aricota 106, piso 9, Santiago de Surco,
se.reunieron los accionistas de la sociedad: Conformada la lista de concurrentes, se comprobó que estaban
presentes

orporation, — propistana de 19,78
acciones, representada por Eumelia Vera
Gutiérroz vda. de Zamudio, según poder inscrito
en la partida 11837835 de sociedades extranjeras,

quien firma en señal de haber concurrido
Cusco Trading Company Inc., propietana de

14,199,770 acciones, representada por Edwin Hugo.
Masseur Stoll, según poder inserto en la partidi
11643322 de sociedades extranjeras, quien firma
señal de haber concurrido

Se estableció así que estaban presentes los dos accionistas dela sociedad que representan la totalidad
de las acciones emitidas con derecho a voto.

Los accionistas concurrentes acordaron por unanimidad celebrar la junta general y tratar los asuntos que
constan en la presente acta, por lo que la sesión se celebró válidamente en calídad de junta universal, sin
el requisito de previa convocatoria,

Siendo las 9:00 am se inició la sesión, que fue presidida por el Sr. Christian Rivera Minaya, y actuó como
secretario el Dr. Edwin Hugo Masseur Stoll, en su calidad de asesor legal externo de la compañía lo que
se aprobó por unanimidad.

RECTIFICACION DE ERRORES MATERIALES. — A solicitud del Gerente General, se procedió a
rectificar dos errores materiales que se han deslizado en el acta de la Junta General de Accionistas de
Obras y Servicios Petroleros S.A.C. celebrada el 25 de mayo pasado:

El primero en el folio 002 del Libro de Actas de Juntas Generales de Accionistas, al establecer el nuevo
régimen de poderes, se ha consignado erróneamente el número del Documento Nacional de Identidad del
Sr. Marío Jaime González-Zúñiga Guzmán como 077439 y debe decir 07741939 (cero-siete-siste-cuatro-
uno-nueve-tres-nueve)

El segundo, en el folio 3, punto quinto, sobre adquisición de bienes y contratación de servicios de
terceros, dice “... no exceda del equivalente a diez mil dólares de los Estados Unidos de América (US$
12,000.00)” y debe decir “... no exceda del equivalente a doce mil dólares de los Estados Unidos de
América (US$ 12,000.00)”.

ACLARACION Y RATIFICACION DE ACUERDOS. - Por unanimidad, la Junta General ratificó todos los
acuerdos adoptados en la sesión de Junta General de Accionistas de 25 de mayo en los términos antes
señalados. E

Se encargó al Sr, Víctor Correa Ríos coordinar con el notario que otorga copias certificadas para los
efectos de la inscripción de las partes pertinentes del acta en-los Registros Públicos, para que tenga en
cuenta la subsanación de los errores materiales señalados,

Acta y clerre. - Habiéndose agotado el temario de la junta general, se suspendió la sesión, para redactar
el acta, Redactada ésta y leída, fue aprobada sin observaciones por los concurrentes, quíenss
procedieron a suscríbirla, con lo que esta acta tiene efecto legal desde la fecha.

A las 09:30 a.m. se levantó la sesión,

Zamudio.

od

Ta Guiiómez vda. de | Edwin Hugo Masseur Stoll msi ki |

K - 38838, Fojas N” 1192, Minuta N” 240, Página 26 de 28
S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE LIMA

T
E
S

ZO ZA

N'085-2014/PM
Lima 14 de Febrero 2014 í er
- (S)petr n
Señor
AETRORE
Luis Lem O es Fotrosts annas

E Gure cr M0 Ain ill DUO

CRE-0FP-62879-21
Presente,

Asunto: — Modificación del Contrato de licencia para la Explotación de Hidrocarburos en el
Lote XV — Noroeste,

De nuestra consideración:

Tengo el agrado de dirigirle la presente con la finalidad de informarle que en sesión del lunes
10 de febrero de 2014, el Directorio de PERUPETRO S.A. ha aprobado el Acuerdo Modificatorio
del Contrato de Licencia para la Explotación de Hidrocarburos en el Lote XV, cuya copia
adjuntamos.

El acápite 3,13 del Acuerdo Modificatorio ha agregado la Cláusula Décimo Sexta del Contrato,
el acápite 16.7, que establece lo siguiente:

"16.7 El Contratista ha otorgado una opción de participación, a título gratuito, del
veinticinco por ciento (25.0%) en el Contrato a la Empresa Petróleos del Perú —
PETROPERU S.A, la cual podrá ser asumida total o parcialmente, dentro de un
plazo máximo de noventa (90) Días, contados a partir de la fecha de recepción
por ésta de la comunicación del Contratista en ese sentido, en cuyo caso se
realizará la respectiva cesión de posición contractual, de acuerdo a Ley.

Para tal efecto, las empresas que conforman el Contratista incluyendo a la
Empresa Petróleos del Perú - PETROPERU S.A. deberán suscribir un Acuerdo de
Operaciones, considerando lo establecido en el Anexo “1".”

SANTOS ALEJANDRO COLLANTES BECERRA
Notario de Lima

Mediante la presente, Petrolera Monterrico S.A. propone a la Empresa Petróleos del Perú —
PETROPERU S.A, la opción de participación, a título gratuito, hasta por el veinticinco por ciento
(25%) en el Contrato de Licencia para la Explotación de Hidrocarburos en el Lote XV, la misma
que podrá ser ejercida en un plazo de noventa (90) Días contados a partir de la recepción de la
presente comunicación.

Sin otro particular, quedamos a la espera de su comunicación y a su disposición para cualquier
información adicional que pudieran requerir del resumen ejecutivo adjunto.

Víctor Correa Ríos
] Gerente General

i ee. Dra, Isabel Tafur M, — Gerente General de PERUPETRO S.A,

i X - 38838, Fojas N” 1192, Minuta N” 240, Página 27 de 28

S. ALEJANDRO COLLANTES BECERRA
NOTARIO DE.LIMA

CONCLUSIÓN: FORMALIZADO EL INSTRUMENTO, SE INSTRUYERON LOS OTORGANTES DE SU OBJETO POR LA LECTURA QUE DE
TODO EL HICIERON Y, A SU VEZ LES HICE, AFIRMÁNDOSE Y RATIFICÁNDOSE EN EL CONTENIDO DEL MISMO, SIN MODIFICACIÓN
ALGUNA. LA PRESENTE ESCRITURA PÚBLICA SE INICIA EN LA FOJA CON SERIE C NÚMERO 7166342 Y TERMINA EN LA FOJA CON

SERIE C NÚMERO 7166369; DE LO QUE DOY FÉ. =

FIRMADO: ISABEL MERCEDES TAFUR MARIN, UNA HUELLA DIGITAL, VÍCTOR ANTONIO CORREA RÍOS, UNA HUELLA DIGITAL Y
CHRISTIAN ALFREDO RIVERA MINAYA, UNA HUELLA DIGITAL, EL VEINTINUEVE DE ENERO DEL AÑO DOS MIL QUINCE, CONCLUYE
EL PROCESO DE FIRMAS ANTE MI EL NOTARIO EN LA FECHA, VEINTINUEVE DE ENERO DEL AÑO DOS MIL QUINCE; DOY FE.

FIRMADO: SANTOS ALEJANDRO COLLANTES BECERRA-NOTARIO DE LIMA.
ES CONFORME CON LA MATRIZ DE SU REFERENCIA, LA CUAL CORRE EXTENDIDA CON FECHA VEINTINUEVE DE ENERO DEL AÑO
DOS MIL QUINCE, DE FOJAS MIL CIENTO NOVENTIDOS A FOJAS MIL DOSCIENTOS DIECINUEVE, DE MI PROTOCOLO DE
ESCRITURAS PUBLICAS CORRESPONDIENTE AL AÑO DOS MIL QUINCE, Y A SOLICITUD DE PARTE INTERESADA EXPIDO EL.
SEGUNDO TESTIMONIO EN CATORCE FOJAS UTILES, LAS CUALES SELLO, SIGNO, RUBRICO Y FIRMO EN LA CIUDAD DE LIMA ALOS
DIECIOCHO DÍAS DEL MES DE MARZO DEL AÑO DOS MIL QUINCE.

K - 38838, Fojas N” 1192, Minuta N” 240, Página 28 de 28
K - 38838, Fojas N” 1192, Minuta N* 240

Lo ANOTACION DE INSCRIPCION
sunarp ::: AS

ZONA REGISTRAL N* IX - SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* ! 2015-00128344
Fecha de Presentación A 06/02/2015

Se deja constancia que se ha registrado lo siguiente:

ACTO PARTIDA N* ASIENTO
RECTIFICACION DE ERROR 06006936 D0003
MATERIAL

i RECTIFICACION DE ERROR 06006950 D0003

| MATERIAL

! MODIFICATORIA DE CONTRATOS 13379107 B0000

1

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
¡ persona(s

| Partida Né 13379107 PETROLERA MONTERRICO S.A. (CONTRATISTA)

Derechos pagados : S/.1,540.00 nuevos soles, derechos cobrados : S/.1,540.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 00003567-34 00005052-55. LIMA, 18 de Febrero de 2015.

ZONA REGISTRAL N* IX. SEDE LIMA]
o OFICINA REGISTRAL LIMA]

suna rp dro N' Partida: 06006936

los Rastros Públicos

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
PETROLERA MONTERRICO S.A.
REGISTRO DE PERSONAS JURIDICAS

RUBRO : OTRAS INSCRIPCIONES
D00001

SE DEJA CONSTANCIA QUE LOS ACTOS REFERIDOS AL CONTRATO DE LICENCIA PARA LA
EXPLOTACIÓN DE HIDROCARBUROS EN LA CUENCA DE TALARA - LOTE XV (SEGÚN ASIENTOS DE
INSCRIPCIÓN A00002, ADO003 Y A00007) CONTINÚAN EN LA PARTIDA N* 13379107

EL TÍTULO FUE PRESENTADO EL 06/02/2015 A LAS 02:40: 52 PM HORAS, BAJO EL N* 2015-00128344

DEL TOMO DIARIO 0492. DERECHOS COBRADOS $/.1,540.00 NUEVOS SOLES CON RECIBO(S)
NÚMERO(S) 00003567-34 00005052-55. -LIMA, 18 DE FEBRERO DE 2015.

a Número 1

Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

| : ZONA REGISTRAL N IX SEDE LIMA

a OFICINA REGISTRAL LIMA]
¡sunarp

N' Partida: 06006959
| SuporimtendarciaHicional

INSCRIPCION DE ACTOS >» CONTRATOS Y DERECHOS PETROLEROS
| PETROLERA MONTERRICO S.A.

ANOTACIÓN DE TRASLADO
ANOTACIÓN DE TRASLADO

SE DEJA CONSTANCIA QUE EL ASIENTO QUE ANTECEDE FUE TRASLADADO CON FECHA 09/03/2000
AL ASIENTO A00002 DE LA PARTIDA Ne 06008936 DEL REGISTRO DE ACTOS, CONTRATOS Y
DERECHOS PETROLEROS POR CORRESPONDERLE

EL TÍTULO FUE PRESENTADO EL 06/02/2015 A LAS 02: 40:52 PM HORAS, BAJO EL N* 2015-00128344
DEL TOMO DIARIO 0492. DERECHOS COBRADOS 5/.1,540.00 NUEVOS SOLES CON RECIBO(S)
NÚMERO(S) 00003567-34 00005052-55, -LIMA, 18 DE FEBRERO DE 2015.

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

|

: y y ZONA REGISTRAL N IX. SEDE LH
OFICINA REGISTRAL L;
N' Partida: 13379107

sunarp.

pericendorcia Hacia!
de os Ragistos Publicos

INSCRIPCION DE ACTOS + CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARBUROS EN LA CUENCA
DE TALARA LOTE Xy

REGISTRO DE PERSONAS JURIDICAS
RUBRO : AUMENTO DE CAPITAL Y MODIF, DEL ESTATUTO
B00001

MODIFICACIÓN DE CONTRATO.-
22 2EIÓN DE CONTRATO.

POR ESCRITURA PÚBLICA DEL 29/01/2018 OTORGADA ANTE COLLANTES BECERRA, SANTOS
ALEJANDRO EN LA CIUDAD DE LIMA;

COMPARECEN.

DE UNA PARTE, ISABEL MERCEDES TAFUR MARIN, EN REPRESENTACIÓN DE PERUPETRO s A. (EN
ADELANTE PERUPETRO), AUTORIZADA SEGÚN PODER INSCRITO EN EL ASIENTO 00071,
RECTIFICADO POR EL ASIENTO DO0012 DE LA PARTIDA ELECTRÓNICA N* 00259837;

Y DE LA OTRA PARTE, VICTOR ANTONIO CORREA RIOS, EN REPRESENTACIÓN DE PETROLERA
MONTERRICO S.A., (EN ADELANTE LA CONTRATISTA), CON RUC N* 20338598301, FACULTADO
SEGÚN PODER INSCRITO EN LA PARTIDA N* 03023975 DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA;

CON LA INTERVENCIÓN DE CHRISTIAN ALFREDO RIVERA MINAYA, EN REPRESENTACIÓN DE OBRAS
Y SERVICIOS PETROLEROS S.A.C. (EN ADELANTE OSPET S.A.C.), SEGÚN PODER INSCRITO EN LA
nm" PPRRRRRRRO PERSONAS JURÍDICAS DE LIMA, COMO GARANTE
CORPORATIVA DE PETROLERA MONTERRICO s. A;

CELEBRAN UNA MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLOTACIÓN DE
HIDROCARBUROS EN LA CUENCA DE TALARA - LOTE XY. DE CONFORMIDAD CON EL DECRETO
SUPREMO N* 047-2014-EM, EN LOS TÉRMINOS y CONDICIONES SIGUIENTES:

(---)

CLÁUSULA TERCERA

LAS PARTES HAN ACORDADO INTRODUCIR EN EL CONTRATO LAS MODIFICACIONES O
AGREGADOS QUE SE INDICAN A CONTINUACIÓN, MANTENIÉNDOSE VIGENTES Y SIN MODIFICACIÓN
LAS DEMÁS CLÁUSULAS, ACÁPITES, SUBACÁPITES y ANEXOS DEL CONTRATO NO ESPECIFICADOS
EN ESTA CLÁUSULA:

(.)
3.3 MODIFICAR EL ACÁPITE 3.1 DE LA CLÁUSULA TERCERA, EL CUAL QUEDARÁ REDACTADO DE LA

SIGUIENTE MANERA;

AFECTEN TOTALMENTE LAS ACTIVIDADES DE LA FASE DE EXPLOTACIÓN"
(--)

satrción

ZONA REGISTRAL NO IX. SEDE LIMA]
OFICINA REGISTRAL LL
N Partida: 13379107

INSCRIPCION DE ACTOS + CONTRATOS Y DERECHOS PETROLEROS
| CONTRATO DE LICENCIA PARA LA EXPLOTACION DE HIDROCARB

UROS EN LA CUENCA
DE TALARA LOTE Xy

Página Ny

